Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended drawings, abstract, specification, and Claims 2, 5, 9, and 10, all previous objections to the disclosure set forth in the Office action dated 9/18/2020 are hereby withdrawn; however, the amended abstract contains several typographical errors which require correction, which will be discussed below.
	Upon consideration of the amended Claim 9, the previous interpretation of the limitation “a material-inflow-promoting-portion forming mechanism” under 35 U.S.C. 112(f) is hereby withdrawn due to the inclusion of positively-recited structure. Claim 17 was also amended to avoid interpretation under 35 U.S.C. 112(f), but the amended language still invokes 112(f) due to the inclusion of the nonce term “device” and the lack of positively recited structure for performing the claimed function of removing an unnecessary portion.
	Upon consideration of the amended Claims 1, 4, 5, 7, 9, and 16, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn; however, the amended language has introduced new rejections under 112(b), as will be discussed below. The rejections under 35 U.S.C. 112(b) to Claims 10, 12, and 13 for failing to further limit the structure of the apparatus and to Claim 14 for lack of clarity are maintained.

Specification
The abstract of the disclosure is objected to due to the following typographical errors:  
In line 3, “a blank holder , and a die ,, and a portion of the blank , to be formed” should read “a blank holder and a die, and a portion of the blank to be formed”
In line 6, “portion,;” should read “portion;”
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a cutting device which performs a following fourth step…where an unnecessary portion is removed” in Claim 17.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the scope of the limitation “a sheet thickness direction of the material inflow promoting portion” in line 9 is unclear. The material inflow promoting portion is a three-dimensional formation, so there is no one singular sheet thickness direction thereof.
Regarding Claim 6, the limitation “the cross-sectional peripheral lengths” does not have antecedent basis in the claim.
Claim 7 is rejected by virtue of its dependence upon Claim 4.
Regarding Claim 9, the scope of the limitation “the die and the blank holder are configured to move relative to the blank holder in a direction toward a side where the blank holder is disposed” in lines 29-31 is unclear. How can the blank holder be configured to move 
Regarding Claims 10, 12, and 13, the preambles of the claims are drawn to the apparatus of Claim 9, but the bodies appear to only recite details of the workpiece and/or pressed component produced by the apparatus, and thus do not further limit the apparatus by providing additional structural limitations. This makes it difficult to understand the structure of the claimed apparatus and the protection sought. For instance, does infringement only occur when the apparatus is used with the workpiece/to make the pressed component as recited, or would any apparatus capable of using the workpiece/making the pressed component as recited infringe upon these claims?
Further regarding Claim 12, the scope of the limitation “a sheet thickness direction of the material inflow promoting portion” in line 9 is unclear. The material inflow promoting portion is a three-dimensional formation, so there is no one singular sheet thickness direction thereof.
Regarding Claim 14, the scope of the limitation “the material-inflow-promoting-portion forming mechanism is provided in a region in which at least the blank comes into contact with the material-inflow-promoting-portion forming mechanism in a state where the first step is finished” is unclear. What is meant by “at least the blank comes into contact with”? Is 
Regarding Claim 15, the limitation “the cross-sectional peripheral lengths” does not have antecedent basis in the claim.
Regarding Claim 17, the limitation “a cutting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification states “a proper removing device (for example, a device which is commonly used as a removing device of this kind, such as a cutting device)” performs the claimed function of removing an unnecessary portion ([0140] lines 1-5); however, this is not a sufficient description of the corresponding structure as it is merely a reiteration of the claim language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11 and 16 are rejected by virtue of their dependence upon Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., hereinafter Tanaka (WO 2014/106932) in view of Hiramatsu (JP 2551022). For text citations of Tanaka, refer to US 2015/0336619. For text citations of Hiramatsu, refer to the machine translation provided as Non-Patent Literature.
	Regarding Claim 9, Tanaka discloses (Figures 1A-1E and 21) an apparatus for producing a pressed component (press component 1) by performing press working on a blank (metal stock sheet 8), the apparatus comprising a punch (punch 72) and a blank holder (blank holder 73), and a pad (pad 74), a die (die 71) and a bending die (bender 75) which are disposed so as to oppose the punch and the blank holder, the pressed component having a top plate (top plate section 11) extending in the longitudinal direction, two vertical walls (vertical walls 12 and 14) connected to a respective side of the top plate, two concave ridges (see Annotated Figure 21 below) respectively connected to the two vertical walls, and two flanges (flange portions 13 and 15) respectively connected to the two concave ridges, and also having a curved portion (curved portion 1a) at which the top plate, the two vertical walls and the two concave ridges are curved in a plan view from a direction orthogonal to the top plate, wherein during a first step of the press working, the pad is configured to clamp and hold, in cooperation with the punch, a portion of the blank to be formed into the top plate (Figure 1B; [0104] lines 1-3), and the blank holder is configured to clamp and hold, in cooperation with the die, a portion of the blank to be formed into a portion disposed further outward of the curved portion than the portion of the blank to be formed into the top plate (Figure 1B; [0104] lines 4-8); during a second step of the press working, after the first step, the bending die is configured to be relatively moved in a direction toward a side where the punch is disposed so as to perform bend forming on the blank (Figure 1C; [0105] lines 1-4), thus forming one of the two vertical walls, one of the two concave ridges connected to the one of the two vertical walls, and one of the two flanges 

    PNG
    media_image1.png
    490
    445
    media_image1.png
    Greyscale

Tanaka Annotated Figure 21
	Tanaka does not disclose a material-inflow-promoting-portion forming mechanism. Hiramatsu teaches (Figures 2, 6, and 8) an apparatus for producing a pressed component 
	Examiner note: Hiramatsu does not teach that the material-inflow-promoting-portion forming mechanism forms the material inflow promoting portion during a second step of the press working, in which one of the two vertical walls, one of the two concave ridges, and one of the two flanges, all on the inner side of the curved portion, are formed via bend forming. structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). When Tanaka and Hiramatsu are combined as described above, the bending die (bender 75) and punch (punch 72) of Tanaka are modified to include the recess 58 and projecting end, respectively, of Hiramatsu, and the resulting combination is thus capable of forming the material inflow promoting portion during the second method step (i.e. the bend forming step), so this limitation of the claim is met.
	Regarding Claim 10, Tanaka discloses (Figures 3A and 21) that at least one of the following is satisfied: that the blank (metal stock sheet 8) is formed of an ultrahigh tensile strength steel sheet having a tensile strength of 1180 MPa or more ([0082] lines 3-5; the tensile strength range provided, 590 MPa to 1800 MPa, overlaps with 1180 MPa or more); that a projection distance of the vertical walls (vertical walls 12 and 14) in a height direction of a product, which is a height of the pressed component (press component 1) is 70 mm or more ([0084] lines 7-8; the height range provided, 300 mm or less, overlaps with 70 mm or more); and that a radius of curvature of the curved portion (curved portion 1a) of the pressed component on the inner side is 100 mm or less as viewed in the plan view ([0085] lines 6-7; the radius of curvature range provided, 5 mm or more, overlaps with 100 mm or less). Regarding the limitation “that a radius of curvature of the concave ridge of the pressed component is 10 
	Regarding Claim 11, with reference to the aforementioned combination of Tanaka and Hiramatsu, Hiramatsu teaches (Figures 3 and 6) the material-inflow-promoting-portion forming mechanism (projecting end of punch 54 and corresponding recess 58 of die 30) forms the material inflow promoting portion (bulging portion 18) on the blank (material 10) in a region outside a region to be formed into the pressed component (container-like portion 100).
	Regarding Claim 12, with reference to the aforementioned combination of Tanaka and Hiramatsu, Tanaka discloses (Figure 21) that the one of the two concave ridges (see Annotated 

    PNG
    media_image2.png
    332
    562
    media_image2.png
    Greyscale

Hiramatsu Annotated Figure 2
	Regarding Claim 13, with reference to the aforementioned combination of Tanaka and Hiramatsu, Hiramatsu teaches (Figures 2, 3, and 5) the material inflow promoting portion (bulging portion 18) is a projecting bead (Figure 2) or a concave bead (Figure 5), the projecting 
	Regarding Claim 14, with reference to the aforementioned combination of Tanaka and Hiramatsu, Hiramatsu teaches (Figure 6) the material-inflow-promoting-portion forming mechanism (projecting end of punch 54 and corresponding recess 58 of die 30) is provided in a region in which at least the blank (material 10) comes into contact with the material-inflow-promoting-portion forming mechanism in a state where the first step is finished.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Hiramatsu as applied to Claim 9 above, and further in view of Inoue et al., hereinafter Inoue, (US 2015/0343514).
Regarding Claim 15, with respect to the aforementioned combination of Tanaka and Hiramatsu, Hiramatsu is silent to the material-inflow-promoting-portion forming mechanism forming the material inflow promoting portion to have a shape other than the one illustrated, but does state that various modifications could be made to the invention without deviating from the scope (page 10 lines 3-4). Inoue teaches (Figure 1A) an apparatus for manufacturing a press component, wherein a material-inflow-promoting-portion forming mechanism (bead protruding portion 29a and bead recess portion 25b) forms a material inflow promoting portion (draw bead 1d) that has a size and shape that varies as appropriate based on the size and shape of the product to be formed ([0034] lines 5-9). Based on this teaching from Inoue, it is known to change the shape with which the material-inflow-promoting-portion forming mechanism 
Regarding Claim 16, with respect to the aforementioned combination of Tanaka and Hiramatsu, Hiramatsu is silent to the material-inflow-promoting-portion forming mechanism forming the material inflow promoting portion to have a shape other than the one illustrated, but does state that various modifications could be made to the invention without deviating from the scope (page 10 lines 3-4). Inoue teaches (Figure 1A) an apparatus for producing a pressed component wherein the material-inflow-promoting-portion forming mechanism (bead protruding portion 29a and bead recess portion 25b) forms the material inflow promoting portion (draw bead 1d) so as to have a region in which the cross-sectional line length is constant at positions having different distances from the center position in the plan view (clearly seen by the flat top portion of draw bead 1d shown in Figure 1A), and teaches that the size and shape of the material inflow promoting portion can be varied as appropriate based on 
Regarding Claim 17, with respect to the aforementioned combination of Tanaka and Hiramatsu, Tanaka and Hiramatsu do not disclose a cutting device. Inoue teaches (Figure 1B) an apparatus for producing a pressed component comprising a cutting device (cutting blade 35) which performs a following step after the press working where an unnecessary portion (scrap material 37) is removed which remains at a part of a periphery of a formed product acquired via press working, and which includes an entire or a part of the material inflow promoting portion (draw bead 1d), because this portion is scrap material ([0036] lines 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Tanaka to also include the cutting device which performs a following fourth step of removing an unnecessary portion taught by Inoue, to trim scrap material from the periphery of the pressed component.

Allowable Subject Matter
Claims 1-3, 5, and 8 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, prior art fails to teach, alone or in combination, a method for producing a pressed component comprising forming one or more material inflow promoting portions in a portion of the blank to be formed into a region disposed on the inner side of the curved portion during the same step of the method as the formation via bend forming of the vertical wall, the concave ridge, and the flange on the inner side of the curved portion. Claims 2, 3, 5, and 8 are allowed by virtue of their dependence upon Claim 1.
Claims 4, 6, and 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 20-23 of the Remarks filed 12/18/2020, with respect to the rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Hiramatsu have been fully considered and are persuasive.  The rejection of Claim 1 has therefore been withdrawn. 

In response to Applicant’s arguments on pages 23-24 of the Remarks that Inoue cannot be combined with Tanaka and Hiramatsu to obtain the claimed invention, Examiner respectfully disagrees. The main teaching from Inoue that is applied to the combination of Tanaka and Hiramatsu is that the size and shape of the material inflow promoting portion can be varied depending on the size and shape of the desired final product, which is used as a motivation for modifying the shape of the material inflow promoting portion taught by Hiramatsu. The rejections of Claims 15 and 16 as set forth in this Office action do not rely upon Inoue’s method of forming the draw beads, they merely rely upon the teaching regarding the variability of the shape of the draw beads.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725